Citation Nr: 1710497	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  11-05 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), for the period prior to April 5, 2006.


REPRESENTATION

Appellant represented by:	Greg Morton, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to March 1977 and had periods
of active duty for training (ACDUTRA) from March 24, 1979 through April 7, 1979, and from May 19, 1985 through June 1, 1985.

This matter comes to the Board of Veterans Appeals (Board) on appeal from a
December 2005 rating decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in Columbia, South Carolina.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference in June 2000. A transcript of the hearing has been associated with the record.

In February 2014, the issue of entitlement to an initial rating in excess of 10 percent for neuritis, left upper extremity, was before the Board on appeal. In that decision, the Board found that the issue of TDIU was raised as part of the increased rating claim on appeal. See Rice v Shinseki, 22 Vet App 447 (2009). In February 2014, the Board remanded the matter to provide the Veteran with proper notice and adjudication. In April 2016, the RO granted the Veteran entitlement to a TDIU for the period from April 5, 2006, forward, and issued a Supplemental Statement of the Case (SSOC) for the issue of entitlement to a TDIU for the period prior to April 5, 2006. As this grant does not represent a total grant of the benefit sought on appeal, the claim remains before the Board. AB v. Brown, 6 Vet. App. 35 (1993). As will be discussed further below, the Board finds that an additional remand is necessary for further development and adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

A total disability rating may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability; provided that, in pertinent part, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a) (2016). 

However, where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history. 38 C.F.R. §4.16 (b). The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance. Bowling v. Principi, 15 Vet. App. 1 (2001). Instead, where a veteran does not meet the schedular requirements, the Board may only refer the claim to the Chief Benefits Director or Director, Compensation and Pension Service, for extraschedular consideration. Id. In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.

In this case, for the period prior to April 5, 2006, the Veteran was service connected for neuritis of the left upper extremity, evaluated as 30 percent disabling from March 9, 1998 to February 27, 2006 and evaluated as 60 percent disabling from February 28, 2006, to July 11, 2006; and service connected for residuals of fracture of the left thumb, evaluated as 20 percent disabling prior to February 1, 2005 and evaluated as 10 percent disabling from February 1, 2005, forward. The Veteran had a combined disability rating of 30 percent prior to January 18, 2000, a combined rating of 40 percent from January 18, 2000 to February 27, 2006, and a combined rating of 60 percent from February 28, 2006 to April 4, 2006. Therefore, for the period from February 28, 2006, forward, the Veteran meets the threshold schedular criteria, but for the period prior to February 28, 2006, the Veteran does not.

In the April 2016 SSOC, the RO found that the evidence shows unemployability as a result of a February 2006 surgery to the Veteran's cervical spine, and that the Veteran was unable to work due to an unstable spine. The RO further noted that the Veteran's service connected disabilities associated with his February 2006 cervical spine myelopathy (status post laminectomy and fusion C3-C7) were not established until April 5, 2006, the date of which the Veteran filed a claim asserting that surgery left him a quadriplegic. Instead, for the period prior to April 5, 2006, the Veteran was service connected for neuritis of the left upper extremity and residuals of fracture of the left thumb.

However, the record contains statements that indicate that the Veteran was unable to work due to his service-connected disabilities during the period prior to April 5, 2006. The record indicates that the Veteran was employed for 8 years as a diesel mechanic and received training at a technical college. In a letter dated June 1999, the Dr. P. E. noted that the Veteran had undergone surgery on his neck "for cervical stenosis along with left sided weakness and parasthesis in both arms." The letter continued, stating that the Veteran would be reevaluated and that "[u]ntil then he should not work." Moreover, at the June 2000 videoconference, the Veteran testified that he could no longer lift anything over two pounds and that his hand doesn't work right. The Veteran asserted that he was not able to work and was unemployed as a result of his service-connected disabilities.

The Board's February 2014 decision increased the Veteran's evaluation to 60 percent for neuritis of the left upper extremity from February 28, 2006 to July 11, 2006. The Board found that the evidence of record indicates that the Veteran's symptoms from February 28, 2006 to July 11, 2006 included increased motor loss, including severe and complete motor loss to his left hand grip, decreased gross and fine motor coordination, and absence of reflexes. However, it is noted that the Veteran is right hand dominant. Additionally, a February 28, 2006, VA treatment record noted 0 out of 5 for his left hand grip, but noted "good functional use of his left upper extremity to perform self-care skills."

The Court has held that the question of whether a service-connected disability or disabilities render a Veteran unemployable is a legal determination for adjudicators to make rather than a medical question to be answered by healthcare providers. See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (holding that "applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376 (2013) (observing that a combined-effects medical examination report or opinion is not required per se by statute, regulation, or policy to properly decide entitlement to TDIU for veteran with multiple service-connected disabilities and the Board did not err in failing to obtain such an exam or opinion when it denied entitlement to TDIU due to multiple service-connected disabilities).

However, in the instant case, the effects of the Veteran's service-connected disabilities for the period prior to April 5, 2006 (neuritis of the left upper extremity and residuals of fracture of the left thumb) on the Veteran's employability is unclear. Therefore, the Board finds that a retrospective opinion addressing the effects of the Veteran's service-connected neuritis of the left upper extremity and residuals of fracture of the left thumb on the Veteran's ability to obtain and maintain substantially gainful employment consistent with his education and occupational experience for the time period prior to April 5, 2006, is necessary to effectively adjudicate the TDIU claim on appeal. 

Accordingly, after development upon remand, the issue should be readjudicated, and for the period on appeal in which there is evidence of unemployability due solely to service-connected disability but the Veteran does not meet the threshold criteria for TDIU, the case should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration of a TDIU.




Accordingly, the case is REMANDED for the following action:

1. Provide the claims file to a vocational or similar specialist to provide a retrospective VA evaluation. The VA evaluation is to specifically ascertain and evaluate the impact of the Veteran's service-connected disabilities during the period prior to April 5, 2006 (neuritis of the left upper extremity and residuals of fracture of the left thumb) on his ability to secure or follow a substantially gainful occupation consistent with his education and occupational experience at that time. If it is determined that an in-person examination is needed to provide the required opinion, the Veteran must be afforded the appropriate VA examination. A review of the claims file must be noted in the requested evaluation.

The specialist should discuss the Veteran's education, vocational, and employment histories as they relate to the period prior to April 5, 2006. When addressing the functional limitations, the specialist should only consider those service-connected disabilities for the period prior to April 5, 2006 (neuritis of the left upper extremity and residuals of fracture of the left thumb). Also, the examiner is reminded, when addressing the functional limitations, the specialist should not consider the effects of age or any nonservice-connected disabilities. The examiner should address the functional and occupational effects of the Veteran's service-connected disabilities, to include as to physical and sedentary employment.

The examiner is to review the file in its entirety, but attention is directed to the Veteran's June 2000 videconference testimony, December 2012 SSA vocational evaluation, and June 1999 letter from Dr. P. E..

The examiner should provide findings and a complete rationale for all opinions and conclusions reached. If the clinician determines that an opinion or conclusion cannot be made without resort to mere speculation, the clinician should explain why. In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so. 

2. After completing the above development, for the period on appeal that does not meet the schedular criteria under 38 C.F.R. § 4.16 (a) (the period prior to February 28, 2006), if there is evidence of unemployability due solely to service-connected disability, refer the claim for entitlement to a TDIU for the Veteran to the Chief Benefits Director or the Director of Compensation Service, for consideration of whether TDIU on an extraschedular basis is warranted.

3. For the period on appeal that does meet the schedular requirements under 38 C.F.R. § 4.16 (a) (the period from February 28, 2006, to April 5, 2006), readjudicate the claim of entitlement to TDIU. 

4. If the benefit sought is not granted, the Veteran and his representative should be furnished an SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




